O O’Malley, J.
(dissenting in part). I concur in the view that the certificates of deposit are not negotiable, but dissent in so far as it is held that they or the causes of action arising thereon are not assignable. In this view I vote for a reversal and the granting of a new trial, upon which the defenses and counterclaims may be interposed with the same force and effect as if the suit was brought by the original payee named in the certificates of deposit.
Judgment and order reversed, with costs, and judgment directed in favor of defendant, with costs.